Detailed Action

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed on 3/9/2022 has been entered.  All previous 112 rejections have been withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1, lines 10-11 recites “two inclined gas compression chambers in the cylinder, one at each end of the cylinder for gas compression”; however, claim 2, lines 2-4, recites “the cylinder has at both ends inclined compression chambers made from the two inclined compression chambers (m) and (k) in the piston”.  Examiner is confused as to which of the repeated inclined chambers in these two claims are redundant or distinct.  Is claim 2 introducing new inclined compression chambers or 
	Claim 3, lines 6-9 recites “which make, together with zone (n) from a first inclined cylinder head element and zone (p) from a second inclined cylinder head element, two inclined gas compression chambers in the cylinder, one at each end of the cylinder for gas compression”; however in line 20, recites that the bushings also “make two gas compression chambers”.  This is unclear whether the two gas compression chambers are distinct from the previously recited two inclined gas compression chambers.  Should Applicant rather be stating that the bushings help form a portion of the previously mentioned two inclined gas compression chambers or do these bushings in fact newly create a distinct compression chamber that does not overlap with the two inclined gas compression chambers?  Examiner requests clarification.  
Claim 4, lines 2-3, recites that “the cylinder has at both ends one cylinder head with inclined areas (n) and (k), respectively, with similar inclined angles with inclined compression chamber (m) and (k)”.  Claim 1 recited already first/second inclined cylinder head elements; why are these elements being reintroduced as “one cylinder head with inclined areas (n) and (k)?  Further, shouldn’t the inclined areas be (n) and (p)?  Examiner stresses the need for consistent element descriptors throughout the claims to prevent confusion and requests further clarification.
Claim 5, lines 6-8 recites “inclined compression chambers (m) and (k) which make, together with zone (n) from a first inclined cylinder head element and zone (p) from a second inclined cylinder head element, two inclined gas compression chambers”; however, lines 16-17 provide that “the cylinder has at both ends inclined compression 
wherein the piston is equipped with two guiding bushings with inclined faces mounted on the piston rod, so that together with inclined faces (n) and (p) of the inclined cylinder head elements fixed to first and second cylinder heads and respectively making two gas compression chambers for free lifting of the piston within the limit of the clearances at the end of the stroke, as opposed to areas (n) and (p) from the first and second respective cylinder heads.

This paragraph is not clear in context.  Examiner requests clarification.
Claim 6, lines 2-3 recites that “the cylinder has at both ends one cylinder head with inclined areas (n) and (k), respectively, with similar inclined angles with inclined compression chamber (m) and (k)”.  Claim 1 recited already first/second inclined cylinder head elements; why are these elements being reintroduced as “one cylinder head with inclined areas (n) and (k)?  Further, shouldn’t the inclined areas be (n) and (p)?  Examiner stresses the need for consistent element descriptors throughout the claims to prevent confusion and requests further clarification.
Claim 7, lines 2-3 recites that “the cylinder has at both ends one cylinder head with inclined areas (n) and (k), respectively, with similar inclined angles with inclined compression chamber (m) and (k)”.  Claim 3 recited already first/second inclined cylinder head elements; why are these elements being reintroduced as “one cylinder head with inclined areas (n) and (k)?  Further, shouldn’t the inclined areas be (n) and 
Claim 8, lines 2-3 recites that “the cylinder has at both ends one cylinder head with inclined areas (n) and (k), respectively, with similar inclined angles with inclined compression chamber (m) and (k)”.  Claim 5 recited already first/second inclined cylinder head elements; why are these elements being reintroduced as “one cylinder head with inclined areas (n) and (k)?  Further, shouldn’t the inclined areas be (n) and (p)?  Examiner stresses the need for consistent element descriptors throughout the claims to prevent confusion and requests further clarification.

Allowable Subject Matter
Claims 1, 3 and 5 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter: regarding claims 1, 3 and 5, the prior art of record discloses or reasonably teaches in combination a reciprocating gas horizontal compressor with a free lifting piston, the compressor including a crankcase, a crankshaft, a cross head, a distance piece, a cylinder, a piston rod, an oil wiper case, an auxiliary gas case, a main gas case, suction valves and discharge valves and the compressor is provided with permanent magnets fixed to a lower part of the piston on two or more rows, and permanent magnets fixed in the cylinder under a cylinder liner, the permanent magnets under the liner creating a magnetic field opposed to a field created by the permanent .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments with respect to the 103 rejection(s) of claim(s) 1-8 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN C ZOLLINGER whose telephone number is (571)270-7815. The examiner can normally be reached Generally M-F 9-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/NATHAN C ZOLLINGER/Primary Examiner, Art Unit 3746